Citation Nr: 0710249	
Decision Date: 04/10/07    Archive Date: 04/16/07

DOCKET NO.  03-19 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for the 
residuals of a pelvic fracture.

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for the 
residuals of a left leg fracture, including left leg 
numbness.

3.  Entitlement to service connection for a herniated disc, 
to include left leg numbness (also referred to herein and 
"low back disability").

4.  Entitlement to service connection for the residuals of a 
left foot muscle injury (referred to herein simply as a 
"left foot disability").

5.  Entitlement to service connection for brain damage.

6.  Entitlement to service connection for a right leg scar.

7.  Entitlement to a permanent and total disability rating 
for pension purposes.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Counsel


INTRODUCTION

The veteran served on active duty service from August 1991 to 
March 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1992 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas, which denied the veteran's 
claims on appeal.  

The Board notes that the RO has separately adjudicated the 
issues of service connection for left leg numbness, service 
connection for a herniated disc (low back disability) and 
whether new and material evidence has been received to reopen 
the claim of service connection for the residuals of the left 
leg fracture.  However, the Board finds that left leg 
numbness claim is part and parcel of the claims for residuals 
of a left leg fracture, as well as part and parcel of the low 
back disability claim.  Therefore, the issues stated in the 
caption above reflect this characterization.

The following issues are addressed in the REMAND portion of 
the decision below: entitlement to service connection for a 
right leg scar, service connection for a left foot 
disability, and entitlement to a permanent and total 
disability rating for pension purposes.  These issues are 
REMANDED to the Agency of Original Jurisdiction via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran was discharged from service for disabilities 
incurred during service due to willful misconduct and not in 
the line of duty.  These disabilities included residuals of a 
pelvic fracture, residuals of a left leg fracture, residuals 
of a low back injury to include a herniated disc, and "brain 
damage."

2.  By a December 1997 rating decision, the RO denied the 
veteran's claims of entitlement to service connection for the 
residuals of a pelvic fracture and the residuals of a left 
leg fracture on the basis that these disabilities were not 
incurred in the line of duty.  The veteran was notified of 
his appellate rights but did not appeal.

3.  The evidence received subsequent to the December 1997 
rating decision was previously submitted to the agency, does 
not relate to an unestablished fact, and is cumulative or 
redundant of evidence previously before the agency.

4.  The evidence of record fails to show that veteran's low 
back disability, to include left leg numbness, is related to 
injury or disease sustained in the line of duty.

5.  The medical evidence does not show that the veteran 
currently has brain damage or that brain damage, if present, 
was incurred in the line of duty.


CONCLUSIONS OF LAW

1.  The December 1997 rating decision denying service 
connection for the residuals of a pelvic fracture and left 
leg fracture is final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302, 20.1103 (2006).

2.  New and material evidence has not been received to reopen 
the claims of service connection for the residuals of a 
pelvic fracture and left leg fracture.  38 U.S.C.A. §§ 5103, 
5103A, 5108 (West 2002); 38 C.F.R. §§ 3.156, 3.159 (2006).

3.  Entitlement to service connection for a low back 
disability is not established. 38 U.S.C.A. §§ 105, 1101, 
1110, 1111, 1112, 1113, 1137, 1153, 5107 (West 2002); 
38 C.F.R. §§ 3.1; 3. 203; 3.301;, 3.303, 3.304, 3.307, 3.309 
(2006).  

4.  Entitlement to service connection for brain damage is not 
established. 38 U.S.C.A. §§ 105, 1110, 1111, 5107 (West 
2002); 38 C.F.R. §§ 3.1, 3. 203, 3.301, 3.303, 3.304, (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural and Factual Background

The veteran's service personnel and medical records show that 
the veteran sustained serious multiple injuries in August 
1995 due to a fall on top concrete from a third floor window 
ledge precipitated by alcohol intoxication deemed to be 
willful misconduct and not incurred in the line of duty.  The 
veteran's DD 214 shows that he received an honorable 
discharge, but was separated for disability not incurred in 
the line of duty.

By letter dated December 20, 1995, the Army informed the 
veteran that an investigation indicated that the injuries 
sustained were due to the veteran's "willful misconduct" 
and were "not in line of duty."  The September 1995 
investigation report explained that the veteran was treated 
for multiple injuries of the leg, rib, pelvic area, collapsed 
lung, spinal damage, internal bleeding, and brain damage.  
The Board notes that the investigation report is not entirely 
complete in that some of the exhibits appear to missing.  
However, there is enough information, together with the 
service medical records, to proceed with a decision on all 
issues rather than remand, and for the reasons explained 
herein.  Indeed, the service medical records show that the 
veteran underwent extensive treatment and therapy for his 
fractured femur, fractured pelvis, and lumbar spine injuries 
sustained in the fall.  

In November 1997 the RO issued an Administrative Decision, 
which determined that the injuries the veteran sustained as a 
result of the August 1995 fall was due to willful misconduct 
and not incurred in the line of duty.  The veteran was 
notified of this decision but did not appeal.  Hence, that 
decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R 
§§ 20.200, 20.201, 20.202, 20.302, 20.1103. 

By a December 1997 rating decision, the RO denied the 
veteran's claim of service connection for the residuals of a 
pelvic fracture and a left femur fracture.  This rating 
decision explained that based on the November 1997 
administrative decision, the benefits sought could not be 
granted because the injuries to the pelvis and left leg that 
occurred in service were the result of willful misconduct and 
were not incurred in the line of duty.  The veteran was 
afforded a notice of his appellate rights with this decision.  
The veteran did not appeal and that decision is final.  
38 U.S.C.A. § 7105(c); 38 C.F.R §§ 20.200, 20.201, 20.202, 
20.302, 20.1103.

By a September 2002 rating decision, the RO appears to have 
considered the veteran's claims of entitlement to service 
connection for the residuals of a pelvic fracture and left 
leg fracture on a de novo basis, but denied those claims on 
the same basis as that of the 1997 rating decision.  In this 
decision the RO also denied the following claims:  service 
connection for herniated disc (lumbar spine disability); 
service connection for left leg numbness; service connection 
for a muscle injury of the left foot; service connection for 
brain damage; service connection for a right leg scar; and 
entitlement to a permanent and total disability rating for 
pension purposes.  The basis for these denials was that it 
was determined that the claimed disabilities were incurred as 
a result of willful misconduct, specifically the fall while 
intoxicated, and that the injuries sustained were not 
incurred in the line of duty.  The veteran perfected a timely 
appeal to this rating decision.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, during active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  That an injury was incurred in service is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after military 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

In addition, where a veteran who served for ninety (90) days 
or more during a period of war (or during peacetime service 
after December 31, 1946) develops certain chronic diseases 
(such as arthritis) to a degree of 10 percent or more within 
one year from separation from service, such disease may be 
presumed to have been incurred in or aggravated by service 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

However, the Board notes that an injury incurred during 
active military, naval, or air service will be deemed to have 
been incurred in the line of duty unless such injury or 
disease was the result of the veteran's own willful 
misconduct or, for claims filed after October 31, 1990, was a 
result of his or her abuse of alcohol or drugs.  A service 
department finding that injury, disease or death occurred in 
line of duty will be binding on VA unless it is patently 
inconsistent with the requirements of laws administered by 
VA. 38 U.S.C.A. § 105(a); 38 C.F.R. §§ 3.1; 3.301.

"Willful misconduct" is an act involving conscious 
wrongdoing or known prohibited action involving deliberate or 
intentional wrongdoing with knowledge of or wanton and 
reckless disregard of its probable consequences.  Mere 
technical violation of police regulations or ordinances will 
not per se constitute willful misconduct. Willful misconduct 
will not be determinative unless it is the proximate cause of 
injury, disease or death. 38 C.F.R. § 3.1(n).  The simple 
drinking of alcoholic beverage is not of itself willful 
misconduct.  The deliberate drinking of a known poisonous 
substance or under conditions that would raise a presumption 
to that effect will be considered willful misconduct.  If, in 
the drinking of a beverage to enjoy its intoxicating effects, 
intoxication results proximately or immediately in 
disability, the disability is considered the result of the 
person's misconduct.  38 C.F.R. § 3.301(c)(2) 

An injury or disease incurred during active military, naval, 
or air service shall not be deemed to have been incurred in 
line of duty if such injury or disease was a result of the 
abuse of alcohol or drugs by the person on whose service 
benefits are claimed.  Alcohol abuse means the use of 
alcoholic beverages over time, or such excessive use at any 
one time, sufficient to cause disability to or death of the 
user. 38 C.F.R. § 3.301(d).  

As was previously recounted, the service department 
determined that injuries arising out of the fall in August 
1995 were due to willful misconduct and not in the line of 
duty.  The Board notes that service department findings are 
binding on VA for purposes of establishing service in the 
U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  See Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 
1997).  Where service department certification is required, 
the service department's decision on such matters is 
conclusive and binding upon VA.  Thus, if the United States 
service department determines that the appellant's service 
was not in the line of duty, the applicant's only recourse 
lies within the relevant service department, not VA. 38 
C.F.R. § 3.203(c); Soria, Supra. 

II.  New and Material Evidence for Residuals
of Fractured Pelvis and Left leg

The September 2002 rating decision indicates that the RO 
reopened and then denied the veteran's claims of entitlement 
to service connection for the residuals of a pelvic fracture 
and left leg fracture on the same basis it did in the 
December 1997 rating decision.  In any case, the question of 
whether new and material evidence has been or must be 
received to reopen the claim on appeal is a question which 
must be addressed by the Board regardless of the RO's action 
because it goes to the Board's jurisdiction to adjudicate the 
underlying merits of the claim.  Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  

Under applicable law and regulations, a claim that is the 
subject of a prior final denial may be reopened if new and 
material evidence is received with respect to that claim. If 
the claim is thus reopened, it will be reviewed on a de novo 
basis, with consideration given to all the evidence of 
record. 38 U.S.C.A. §§ 5108, 7105 (West 2002); Evans v. 
Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. 
App. 140 (1991). New evidence is defined as existing evidence 
not previously submitted to the VA, and material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a) (2006).

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the appellant's claim on 
any basis. Evans v. Brown, 9 Vet. App. 273 (1996). This 
evidence is presumed credible for the purposes of reopening 
the appellant's claim, unless it is inherently false or 
untrue, or if it is in the nature of a statement or other 
assertion, it is beyond the competence of the person making 
the assertion. Duran v. Brown, 7 Vet. App. 216 (1995); Justus 
v. Principi, 3 Vet. App. 510 (1992); see also Robinette v. 
Brown, 8 Vet. App. 69 (1995).  In order for evidence to be 
sufficient to reopen a previously disallowed claim, it must 
be both new and material.  If the evidence is new, but not 
material, the inquiry ends and the claim cannot be reopened.  
See Smith v. West, 12 Vet. App. 312, 314 (1999).

In renewing his claims for service connection for the 
residuals of a pelvic fracture and left leg fracture, the 
veteran has submitted written statements contending that his 
fall during service in August 1995 was not due to alcohol 
intoxication and that the Army's determination that he was 
intoxicated was wrong and based entirely on hearsay.  

The evidence of record at the time of the December 1997 
denial consisted of the veteran's service medical records and 
service personnel records, which show that the only injuries 
to the pelvis and left leg during service occurred as a 
result of the August 1995 fall that was determined not to be 
in the line of duty.  Since that time, VA and private medical 
records have been received showing that the veteran continues 
to complain of the residuals of the fractures of the left leg 
and pelvis.  

While this evidence is new in that it was not of record 
before, it is not material because it does not amount to 
evidence relating to an unexplained fact, either by itself or 
in connection to evidence previously of record.  While the 
new medical evidence indicates that the veteran may still be 
suffering from the residuals of fractures to the pelvis and 
the left leg, such evidence does not overcome the basis of 
the November 1997 administrative decision and December 1997 
rating decision, which collectively state that the 
disabilities of the pelvis and left leg arose out of willful 
misconduct and were incurred not in the line of duty.  Nor do 
the veteran's bare assertions that the Army's investigation 
was flawed, which are unsubstantiated, overcome the validity 
of the Army's line of duty and willful misconduct 
determinations.  The service records show that the August 
1995 incident was fully and fairly investigated.  In any 
case, the validity of the service department's determinations 
in this regard must be accepted by VA.  38 C.F.R. § 3. 203.  
See generally Duro v. Derwinski, 2 Vet. App. 530; Soria v. 
Brown, 118 F.3d 747.  Indeed, the veteran was provided with 
an opportunity to appeal the Army determination, but there is 
no evidence in his service records indicating he appealed or 
otherwise contested such determination.  Regardless, the 
veteran's service records show that the veteran was 
discharged from service due to disability, including the 
pelvic and hip fractures, which that are shown to be incurred 
not in the line of duty.  As the veteran has failed to 
provide new and material evidence to reopen his claims, the 
claims are denied.  

The Board emphasizes that veteran has been repeatedly advised 
by the RO since that he needed to submit new and material 
evidence in order to reopen his claims or service connection 
for the residuals of a pelvic fracture and a left leg 
fracture.  What is lacking is credible medical or lay 
evidence showing that the veteran left leg and pelvic 
disabilities are related to some incident other than the 
August 1995 fall.  As explained above, the Board concludes 
that new and material evidence has not been received to 
reopen the veteran's claims of entitlement to service 
connection for the residuals of a pelvic fracture and a left 
leg fracture.

III.  Service Connection for a Low Back Disability

The veteran's service medical records show that he sustained 
severe lumbosacral plexopathy affecting all roots L2-S2, with 
neurological deficits, as a result of the fall in August 
1995.  The veteran underwent treatment for this injury in 
service until he was discharged.  Post-service VA and private 
medical records reveal that the veteran has continued to 
suffer from the residuals of this injury, including pain and 
various neurological symptoms.  These symptoms appear to be 
related to the fall that occurred during service, and the 
veteran does not claim otherwise.  Indeed, the veteran 
asserts that the August 1995 fall was in the line of duty and 
not misconduct, and that it resulted in his current back 
disability.

However, as has been already explained herein, injuries 
resulting from the fall in August 1995 were found by the Army 
to be the result of willful misconduct and not in the line of 
duty.  In accordance with VA regulations, the RO rendered an 
Administrative decision in November 1997, which determined 
that the injuries the veteran sustained as a result of the 
August 1995 fall was due to willful misconduct and not in the 
line of duty.  See 38 C.F.R. §§ 3.1(m) and (n), 3.301.  The 
veteran did not express disagreement with this decision or 
otherwise complete a substantive appeal, so the decision is 
final.  38 U.S.C.A. § 7105(c); 38 C.F.R §§ 20.200, 20.201, 
20.202, 20.302, 20.1103.

The Board has considered the veteran's written statements 
asserting that his fall during service in August 1995 was not 
due to alcohol intoxication and that the Army's determination 
that he was intoxicated was wrong and based entirely on 
hearsay.  However, the Board reiterates that with respect to 
service department's determinations as to qualifying service, 
including willful misconduct and line of duty determinations, 
such determinations must be accepted by VA.  38 C.F.R. § 3. 
203;  See generally Duro v. Derwinski, 2 Vet. App. 530; Soria 
v. Brown, 118 F.3d 747.  Based on the medical evidence of 
record, the nature and effect of the service department 
determinations, and the applicable laws and regulations, 
service connection for a low back disability must be denied 
as a matter of law.  Where the law and not the evidence is 
dispositve, the claim should be denied because of the absence 
of legal merit or lack of entitlement under the law.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994). 

In view of the Board's determination that this claim must be 
denied as a matter of law, the veteran is not entitled to 
obtain a VA examination under 38 U.S.C.A. § 5103A(d) because, 
under the circumstances, no reasonable possibility exists 
that providing such an examination would aid in 
substantiating the claim.  Thus, the analysis under McLendon 
v. Nicholson, 20 Vet. App 79 (2006) is not required because a 
medical opinion linking the veteran's current low back 
disability to the August 1995 fall would not provide a basis 
under which service connection could be awarded. 

IV.  Service Connection for Brain Damage

The service department's report of investigation, dated 
September 10, 1995, indicates that among the injuries 
sustained in the veteran's August 1995 fall was brain damage.  
However, a subsequent service department report entitled 
"Statement of Medical Examination and Duty Status," notes 
that the fall resulted in, "possible neurological deficit," 
among other injuries, but there was no reference to brain 
damage.  The Board further observes that the service medical 
records subsequent to the August 1995 incident do not 
indicate diagnosis of, or treatment for, brain damage. 

Moreover, a review of the post-service medical records 
reveals no evidence that the veteran complained of, was 
diagnosed with, or treated for, any sort of brain damage or 
injury.  

An October 1998 private psychological evaluation report shows 
that the veteran underwent an extensive psychological 
assessment and was diagnosed with depressive disorder.  The 
evaluation report notes the veteran's history of the August 
1995 fall, which the veteran stated included a head injury, 
but the report did not link his psychological problems to 
brain damage.

Upon review of the evidence of record in conjunction with the 
applicable laws and regulations, the Board finds that service 
connection for brain damage is not warranted.

In evaluating whether direct service connection for brain 
damage is warranted, the Board reiterates that in order to be 
granted service connection, it must be shown that the veteran 
suffers from a current disability resulting from an injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  But there is no medical evidence 
that the veteran currently suffers from brain damage.  It is 
now well-settled that in order to be considered for service 
connection, a claimant must first have a disability.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may 
not be granted unless a current disability exists).  
Therefore, as the weight of the medical evidence shows that 
the veteran does not have a brain damage, service connection 
for brain damage cannot be granted. 

The Board has considered the veteran's written statements 
submitted in support of his contention that he currently has 
brain damage resulting from service.  However, these 
statements do not serve as competent medical evidence of a 
current diagnosis of a brain damage.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  There is simply 
no medical evidence to support his contention that he 
currently has brain damage.  Based on the foregoing, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for brain damage.  
As such, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Board is aware that the veteran was not provided with a 
VA examination in regard to his claim of entitlement to 
service connection for brain damage.  However, a VA 
examination is not warranted for this claim.  Although there 
is evidence that the veteran had a fall during service in 
August 1995 that could have caused brain damage, no competent 
evidence of current brain damage has been presented.  In any 
case, the Board notes that even if the veteran was shown by 
medical evidence to suffer from brain damage, the veteran 
claims the alleged brain damage was caused by August 1995 
fall.  But as has already been explained in detail herein, 
the RO's August 1997 final Administrative Decision determined 
that any injuries the veteran sustained as a result of the 
August 1995 fall was due to willful misconduct and not in the 
line of duty.  Thus, entitlement to service connection for 
brain damage would not be warranted based on the theory 
claimed by the veteran as a matter of law.  38 U.S.C.A. 
§ 105; 38 C.F.R. §§ 3.1; 3.301; 3. 203;  See generally Duro 
v. Derwinski, 2 Vet. App. 530; Soria v. Brown, 118 F.3d 747; 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, 
the veteran is not entitled to obtain a VA examination under 
38 U.S.C.A. § 5103A(d) because, under the circumstances, no 
reasonable possibility exists that providing such an 
examination would aid in substantiating the claim.  Thus, the 
analysis under McLendon v. Nicholson, 20 Vet. App 79 (2006) 
is not required because a medical examination and opinion 
establishing the existence of brain damage and linking it to 
the veteran's August 1995 fall would not provide a basis 
under which service connection could be awarded.

V.  VCAA Compliance

In rendering this decision, the Board has considered the 
Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2006). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

During the pendancy of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those 
five elements include:  1) veteran status; 2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 
5) effective date of the disability.  The Court held 
that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the 
claimant with notice of what information and evidence 
not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman, 19 Vet. App. 473.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is 
awarded.  Id.  

VA satisfied its duty to notify by means of letters from the 
agency of original jurisdiction (AOJ) to the appellant dated 
in May 2002 and June 2002.  These letters were issued prior 
to the initial AOJ decision in September 2002.  The letters 
informed the appellant of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence.  The appellant was also asked to 
submit evidence and/or information in his possession to the 
AOJ.  

Moreover, the veteran was afforded a meaningful opportunity 
to present evidence and argument and to participate in his 
appeal.  In this case, the veteran provided written 
statements, presented private medical evidence, and relevant 
VA clinical records were also associated with the claims 
file.  Variously dated and subsequent VA notice letters, and 
rating actions, again informed the veteran of all the 
applicable laws and regulations pertinent to his claim and 
the reasons his claim was denied.  Accordingly, the Board 
holds that the veteran, in fact, was provided with a 
meaningful opportunity to participate in his claim by VA.  
All available VA and other records that are known to be 
relevant and that still exist have been obtained and 
considered by the AOJ and the Board consistent with the duty 
to assist the veteran in compliance with 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  The veteran presented written 
arguments in support of his claims and was assisted by his 
accredited representative.  The RO issued a supplemental 
statement of the case (SSOC) in February 2006, essentially 
readjudicating the veteran's claims based on new evidence 
developed and new arguments advanced.  Hence, as the claim 
was readjudicated following the provision of adequate notice, 
any error as to the timing of the notice is nonprejudicial.  
See Prickett v. Nicholson, No. 04-0140 (U.S. Vet. App. Sept. 
11, 2006) (As long as a determination was made following the 
notice letter, there is no need to draw a distinction as to 
whether an adjudicatory decision was issued in a rating 
decision or a statement of the case.) 

Thus, the Board concludes that any defect in notice, if it 
were held to exist, would be rendered harmless in the present 
case. Mayfield v. Nicholson, 19 Vet. App. 103 (2005) rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).  As all the 
requirements of the duty to notify and assist the veteran 
have been met, appellate review is appropriate.

In addition, as this case involves the issues of whether new 
and material evidence has been submitted to reopen the 
service connection claims of entitlement to the residuals of 
a pelvic fracture and left leg fracture, additional notice 
must be provided pursuant to Kent v. Nicholson, 20 Vet. App. 
1, 9-10 (2006). 

In Kent, the Court determined that VA must advise a claimant 
as to the type of evidence needed to reopen a claim, i.e., 
the meaning of the terms "new" and "material", in addition 
to what is required to substantiate each element of a service 
connection claim.  See also Dingess/Hartman, supra.  The 
Court further held that, under 38 U.S.C. § 5103(a), VA is 
required to notify the appellant of what constitutes 
"material" evidence in the context of his or her particular 
claim to reopen, which includes notice as to the basis on 
which the underlying claim for service connection was 
previously denied by VA.

In the present case, the preadjudicatory June 2002 VCAA 
notice letter explained the requirements for reopening his 
previously denied claims for service connection.  In this 
letter, the RO provided the veteran with definitions of terms 
"new and "material" in terms of the evidence necessary to 
reopen a previously denied claim, and described what evidence 
was needed to support his service connection claim.  Hence, 
the veteran has been afforded the notice that is required 
under the VCAA and Kent.


ORDER

New and material evidence not having been received, the 
veteran's request to reopen the claim of entitlement to 
service connection for the residuals of a pelvic fracture is 
denied.

New and material evidence not having been received, the 
veteran's request to reopen the claim of entitlement to 
service connection for the residuals of a left leg fracture, 
including left leg numbness, is denied.

Entitlement to service connection for a low back disability 
is denied.

Entitlement to service connection for brain damage is denied.


REMAND

For the reasons discussed below, the Board finds that the 
duty to assist under the VCAA requires further development 
for issues of entitlement to service connection for a right 
leg scar, service connection for a left foot disability, and 
entitlement to a permanent and total disability rating for 
pension purposes.  Therefore, these issues must be REMANDED 
to the Agency of Original Jurisdiction (AOJ) via the Appeals 
Management Center (AMC), in Washington, DC, for this purpose.  

In regard to the right leg scar claim, the service medical 
records (SMRs) include a July 1996 clinical record revealing 
the veteran had a lesion on the right leg that could have 
been caused by venous stasis secondary to edema for severe 
sunburn sustain one month prior.  Post-service clinical 
records reveal persistent right leg ulcerations, cellulitis, 
and varicose veins.  Moreover, a July 2004 VA clinical record 
indicated that the right leg varicose veins with cellulitis 
to the anterior tibia area in 1996 and 2004 were possibly 
related to venous stasis.  In view of the medical evidence, 
which shows that the veteran had a right leg skin lesion 
unrelated to the August 1995 fall and that subsequent to 
service the right leg skin lesions have continued, and 
considering that a comprehensive VA examination has not been 
conducted to evaluate whether there is any connection between 
the current right leg symptoms and that noted in service, the 
Board finds that a VA examination is required to fully and 
fairly adjudicate the claim in compliance with the duty to 
assist under 38 U.S.C.A. § 5103A. 

Concerning the claimed left foot disability, the SMRs include 
the following:  a March 1991 enlistment examination report 
noting that the veteran has pes cavus; and a February 1996 
clinical record documenting that the veteran had claw toes.  
Post-service private medical records include an April 1999 
clinical record assessing the veteran with hammertoes and 
mallet toe deformity affecting the left foot.  In view of the 
medical evidence, which shows that the veteran had pes cavus 
and claw foot unrelated to the August 1995 fall and that 
subsequent to service the left foot displayed hammertoe and 
mallet toe deformities, and considering that a comprehensive 
VA examination has not been conducted to evaluate whether 
there is any connection between any current left foot 
symptoms and the findings noted in service, the Board finds 
that a VA examination is required to fully and fairly 
adjudicate the claim in compliance with the duty to assist 
under 38 U.S.C.A. § 5103A. 

The Board further notes that as the issue entitlement to 
nonservice-connected pension is dependent on the outcome of 
the development ordered herein, it is inextricably 
intertwined with the issues of entitlement to service 
connection for a right leg scar and left foot disability.  
Therefore, the issue of entitlement to a permanent and total 
disability rating for pension purposes is also remanded to 
determine whether the criteria under 38 U.S.C.A. §§ 1155, 
1521(a) (West 2002), and 38 C.F.R. §§ 3.321, 3.340, 3.342, 
4.15, 4.16, 4.17 (2006) will have been met after AOJ 
adjudication is completed for the issues of service 
connection for a right leg scar and left foot disability. 

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded an 
examination for the purpose of evaluating 
his claim of entitlement to service 
connection for a right leg scar.  The 
examiner should review the claims file, 
examine the veteran in accordance with 
the requirements for direct service 
connection under 38 U.S.C.A. § 1110 and 
38 C.F.R. §§ 3.303, 3.304, and undertake 
any and all clinical tests or studies 
deemed appropriate.  The examiner should 
determine whether the veteran suffers 
from a lesion, scar, or recurrent 
infection of the right leg, and if so, 
should offer an opinion as to whether it 
is at least as likely as not (at least a 
50 percent likelihood) that such any such 
pathology of the right leg is related to 
the venous stasis of the right leg 
observed in service or any other incident 
of service.  The examiner should be asked 
to report all findings in detail, and to 
provide a rationale for all opinions 
rendered.
	
2.  The veteran should be afforded an 
examination for the purpose of 
evaluating his claim of entitlement to 
service connection for a left foot 
disability.  The examiner should review 
the claims file, examine the veteran in 
accordance with the requirements for 
direct service connection and service 
connection based on aggravation of a 
preexisting condition.  Any indicated 
clinical tests or studies deemed 
appropriate should be performed.  The 
examiner determine whether the veteran 
suffers from a left foot or toe 
disability, and if so, should offer an 
opinion as to whether it is at least as 
likely as not (at least a 50 percent 
likelihood) that such left foot 
disability is of service origin or 
related to a disability that preexisted 
service.  If related to a preexisting 
disability, the examiner should offer 
an opinion whether there was an 
increase in severity of that condition 
beyond its natural progress coincident 
with service, including whether there 
it is at least as likely as not (at 
least a 50 percent likelihood) that the 
pes cavus of the feet noted upon 
enlistment to service was aggravated by 
service and resulted in any current 
left foot disability.  The examiner 
should be asked to report all findings 
in detail, and to provide a rationale 
for all opinions rendered.

3.  When the above development is 
completed, the veteran should be 
provided with a VA general medical 
examination for pension purposes to 
determine the nature and extent of all 
disabilities present.  The AOJ should 
then consider whether the veteran meets 
the criteria for entitlement to a 
permanent and total disability rating 
for pension purposes in accordance with 
38 U.S.C.A. §§ 1155, 1521(a); 38 C.F.R. 
§§ 3.321, 3.340, 3.342, 4.15, 4.16, 
4.17 (2006).

4.  After all required actions have 
been completed, the AOJ should take 
adjudicatory action to evaluate the 
veteran's claims.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


